NOTE: This order is n011precedentia1.
United States Court of AppeaIs
for the Federal Circuit
GPX INTERNATIONAL TIRE CORPORATION AND
HEBEI STARBRIGHT TIRE CO., LTD.,
Plaintiffs-Appellees,
AND
TIANJIN UNITED TIRE & RUBBER
INTERNATIONAL CO., LTD.,
Plain,tiff-Appellee,
V. .
UNITED STATES,
Defendant-Appellcmt,
AND
TITAN TIRE CORPORATION AND UNITED STEEL,
PAPER AND FORESTRY, RUBBER,
MANUFACTURING, ENERGY, ALLIED
INDUSTRIAL AND SERVICE WORKERS
INTERNATIONA.L UNION, AFL-CIO-CLC,
Defendants-Appellants,
AND
BRIDGESTONE AMERICAS, INC. AND
BRIDGESTONE AMERICAS TIRE OPERATIONS,
LLC,
Defendants-Appellants.

GPX 1N'rL T1RE cone v. Us 2
2011-1107, -1108, -1109
Appeals from the United States Court of lnternational
Trade in consolidated case no. 08-CV-0285, Judge Jane A.
Restani.
ON MOTION
Before GAJARSA, Circuit Judge.
0 R D E R
The Committee to Support U.S. Trade Laws, Nuc0r
Corporation, Maverick Tube Corporation, and Alabama
Metal Industries Corporation move to file a brief amicus
curiae in support of the defendants-appe]lants. 'l`itan Tire
Corporation and United Steel, Paper and Forest1'y, Rubber,
Manufacturing, Energy, Allied Industrial and Service
Workers international Union, AFL-CIO-CLC (collectively
"Titan") move to file a separate response brief in response
to the United States’ brief on the issue of countervailing
duty cut-off date. The United States opposes.
Upon consideration thereof,
I'r ls 0RDERED THAT:
(1) The motion for leave to file a brief as amici curiae is
granted.
(2) Titan’s motion is granted to the limited extent that
it may include the arguments in its reply brief. The
separate response brief is rejected. A corrected reply brief,
including the arguments Titan wishes to make concerning
the cut-off date, may be filed within 14 days of the date of
filing of this order.

3
ePx 1NTL 'r1RE come v. us
FOR THE CoURT
 1 7  /s/ Jan Horbaly
CC‘
S
Date
A1an H. Price, Esq.
Wesley K. Caine, Esq.
Kathleen W. Cannon, Esq.
Joseph W. Dorn, Esq.
Roger B. Schagrin, Esq.
Danie1L. Porter, Esq.
Francis J. Sailer, Esq.
Michael D. Panzera, Esq.
JefH‘ey D. Gerrish, Esq.
J an Horbaly
Clerk
F|LED
U.S. COUR"|' 0F APPEA!.S FOR
THE FEDERAL C|RCU|T
MAY-1 7 2011
.IAl'||'DRBALY
CLEM
24 __